DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 1 March 2022. These drawings are acceptable.

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6, 8, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seitz et al. (US Pat. 6,246,831) in view of Meyuchas et al. (US Pub. 2007/0272678).
Claim 1: Seitz discloses a heater control system, comprising:
5a fluid heater (fig. 1) including at least one heating element (5a–5d) that is operatively controlled by a switch (3a–3d; 282);
a controller (283; col. 27, ln. 66 to col. 28, ln. 24) that is connected to the switch (see 282 and 283 in fig. 8), wherein the controller is configured to:
determine whether a temperature associated with the fluid heater (sensed by 7a–7e) is below 10a predetermined temperature threshold (established by 8a and 8b);
determine whether a zero-crossing event is occurring (col. 28, lns. 13–16, “Optical coupler 283 will conduct for one or more half-cycles of the AC line and a zero potential is sensed across output terminals 287 and 288”); and
cause the switch to transition to an operational state when the temperature is below the predetermined temperature threshold and a zero- crossing event is occurring, allowing current to flow through at least one heating 15element of the fluid heater (see col. 27, ln. 66 to col. 28, ln. 24 explaining the interaction between triac 282 and zero-crossing optical coupler 283).
Seitz does not disclose, in total, a pulse-width modulation device that is configured to generate a pulse-width modulated signal based upon a difference between the temperature and the predetermined temperature threshold, a duration of the pulse-width modulated signal being set by the pulse-width modulation device using a lookup table based on the temperature and the predetermined temperature threshold, and control the switch using the pulse-width modulated signal.
However, Meyuchas solves an analogous problem, and discloses a pulse-width modulation device (110) that is configured to generate a pulse-width modulated signal (112) based upon a difference between a determined temperature and a predetermined temperature threshold (para. 26, “differential between current temperature and minimum specification of the computer component”), a duration of the pulse-width modulated signal being set by the pulse-width modulation device using a lookup table based on the temperature and the predetermined temperature threshold (see para. 26 and Table 1), and control a switch (132) using the pulse-width modulated signal (para. 22). 
It would have been obvious to one of ordinary skill in the art to implement the pulse-width modulation device of Meyuchas into the heater control system of Seitz to regulate the temperature.
Claim 3: Seitz discloses an electromagnetic radiation source (necessary and inherent to actuate the optical coupler 283), wherein the controller is configured to cause the electromagnetic radiation source to emit electromagnetic radiation to cause the switch to transition to 25the operational state when the temperature is below the predetermined temperature threshold allowing current to flow through the at least one heating element (again, necessary and inherent given how the function of the optical coupler 283 described between col. 27, ln. 66 and col. 28, ln. 24, as well as how an optical coupler functions, i.e. by sending and receiving a light signal).
Claim 4: Seitz discloses the switch comprising an optical (by virtue of optical coupler 283) bidirectional triode thyristor (by definition, a triac 282) that is configured to transition to the operational state when 30the optical bidirectional triode thyristor detects the electromagnetic radiation (described between col. 27, ln. 66 and col. 28, ln. 24).
Claim 6: Seitz discloses the fluid heater comprising a single phase resistive fluid heater (figs. 11–18 and col. 13, ln. 23).
Claim 8: Seitz discloses a heater control, comprising:
15a controller (283; col. 28, ln. 66 to col. 28, ln. 24) that is connected to a switch (see 282 and 283 in fig. 8) that is connected to a fluid heater (5), the controller being configured to:
determine whether a temperature associated with the fluid heater (sensed by 7a–7e) is below a predetermined temperature threshold (established by 8a and 8b);
determine whether a zero-crossing event is occurring (col. 28, lns. 13–16, “Optical coupler 283 will conduct for one or more half-cycles of the AC line and a zero potential is sensed across output terminals 287 and 288”); and
20cause the switch to transition to an operational state when the temperature is below the predetermined temperature threshold and a zero- crossing event is occurring, allowing current to flow through at least one heating element of the fluid heater (see col. 27, ln. 66 to col. 28, ln. 24 explaining the interaction between triac 282 and zero-crossing optical coupler 283).
Seitz does not disclose, in total, a pulse-width modulation device that is configured to generate a pulse-width modulated signal based upon a difference between the temperature and the predetermined temperature threshold, a duration of the pulse-width modulated signal being set by the pulse-width modulation device using a lookup table based on the temperature and the predetermined temperature threshold, and control the switch using the pulse-width modulated signal.
However, Meyuchas solves an analogous problem, and discloses a pulse-width modulation device (110) that is configured to generate a pulse-width modulated signal (112) based upon a difference between a determined temperature and a predetermined temperature threshold (para. 26, “differential between current temperature and minimum specification of the computer component”), a duration of the pulse-width modulated signal being set by the pulse-width modulation device using a lookup table based on the temperature and the predetermined temperature threshold (see para. 26 and Table 1), and control a switch (132) using the pulse-width modulated signal (para. 22). 
It would have been obvious to one of ordinary skill in the art to implement the pulse-width modulation device of Meyuchas into the heater control system of Seitz to regulate the temperature.
Claim 11: Seitz discloses an electromagnetic radiation source (necessary and inherent to actuate the optical coupler 283), wherein the controller is configured to cause the electromagnetic radiation source to emit electromagnetic radiation to cause the switch to transition to the operational state when the temperature is below the predetermined temperature 5threshold and the zero-crossing event is occurring allowing current to flow through the at least one heating element (again, necessary and inherent given how the function of the optical coupler 283 described between col. 27, ln. 66 and col. 28, ln. 24, as well as how an optical coupler functions, i.e. by sending and receiving a light signal).
Claim 12: Seitz discloses the switch comprises an optical (by virtue of optical coupler 283) bidirectional triode thyristor (by definition, a triac 282) that is configured to transition to the operational state when 10the optical bidirectional triode thyristor detects the electromagnetic radiation (described between col. 27, ln. 66 and col. 28, ln. 24).
Claim 1514: Seitz discloses the fluid heater comprising a single phase resistive fluid heater (figs. 11–18 and col. 13, ln. 23).  
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Seitz in view of Meyuchas as applied to claims 1 and 8 above, and further in view of Liang (US Pub. 2013/0279891).
Seitz does not disclose, in total, discloses a pump driving circuit that is configured to at least one of pulse-width modulate and phase modulate an alternating current (AC) signal, wherein the modulated AC signal is provided to a pump 20that is configured to regulate a flow rate of fluid within the fluid heater.
However, Seitz nonetheless discloses using pulse width modulation of an AC signal (see col. 30, ln. 66 to col. 31, ln. 24 discussing a “digital power modulator” and an “AC supply”).
Furthermore, Liang discloses a pump driving circuit (para. 66, “pulse width modulation speed control”) that is configured to pulse-width modulate a current signal (necessary and inherent with pulse width modulation), wherein the modulated signal is provided to a pump (32) 20that is configured to regulate a flow rate of fluid within a fluid heater (10, 12).
Therefore, it would have been obvious to one of ordinary skill in the art to add the pump driving circuit of Liang to the heater control system of Seitz to regulate a flow of fluid within the fluid heater.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seitz in view of Meyuchas as applied to claims 1 and 8 above, and further in view of Gustavsson (US Pat. 5,870,423).
Seitz does not disclose, in total, a plurality of switches and its fluid heater includes a phase characteristic, wherein the number of the plurality of switches corresponds to the phase characteristic. Instead, Seitz uses an eight-phase pulse-width modulation.
However, an arrangement that uses a three phase heating power supply with three switches is well known as an arrangement that conveniently provides equal power to three different heating elements. See, for example, Gustavsson disclosing three-phase conductors, L1, L2, L3 connected to respective thyristors V1, V2, V3 and heaters R1, R2, R3.
Therefore, it would have been obvious to one of ordinary skill in the art to replace the single-phase four-heater arrangement of Seitz with the three phase heater and switch arrangement taught by Gustavsson to conveniently provide equal power to three different heating elements.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Seitz in view of Meyuchas as applied to claim 11 above, and further in view of Engelmann (US Pat. 4,138,607).
Seitz is silent regarding its electromagnetic radiation source comprising a light-emitting diode.
However, using a light-emitting diode is a common means of actuating an optical coupler or opto-isolator, as shown in Engelmann (see col. 4, lns. 45–64 mentioning “light emitting diodes within optical couplers”), and it would have been obvious to one of ordinary skill in the art to select an optical coupler with a light-emitting diode as the optical coupler for use in Seitz as a functional embodiment. MPEP § 2144.07.
Claims 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seitz in view of Wang (CN 2410665 Y; referencing the translation filed by Applicant on 2 January 2020) and Meyuchas.
Claim 16: Seitz discloses a heater control system, comprising:
a fluid heater (fig. 1) including at least one heating element (5a–5d) that is operatively controlled 25by a switch (3a–3d; 282);
a controller (283) that is connected to the switch (see 282 and 283 in fig. 8), wherein the controller is configured to:
determine whether a temperature associated with the fluid heater (sensed by 7a–7e) is below 30a predetermined temperature threshold (established by 8a and 8b); and
determine whether a zero-crossing event is occurring (“col. 28, lns. 13–16, “Optical coupler 283 will conduct for one or more half-cycles of the AC line and a zero potential is sensed across output terminals 287 and 288”).
Seitz does not disclose, in total, a pulse-width modulation device that generates a pulse-width modulated signal to control the switch when the temperature is below the predetermined temperature threshold and the zero-crossing event is occurring, allowing current to flow through the at least one heating element, wherein the pulse-width modulation device is configured to generate the pulse-width modulated signal based upon a difference between the temperature and the predetermined temperature threshold.
However, Wang solves an analogous problem by teaching a pulse-width modulation device (page 1 of description, “modulation signal circuit”) that generates a pulse-width modulated signal (page 1, “the modulation signal circuit is a circuit that generates a certain frequency”) to control a switch (triac Q1) when a temperature is below a predetermined temperature threshold and a zero-crossing event is occurring (see page 1 discussing the “zero-crossing trigger triac” for the “temperature control circuit board,” as well as mentioning that the device is a “thermostat” which necessitates a detected temperature and predetermined temperature threshold), allowing current to flow through the at least one heating element (R; see fig. 3 showing current flowing and not flowing per the pulse-width modulated signal), wherein the pulse-width modulation device is configured to generate the pulse-width modulated signal based upon a difference between the temperature and the predetermined temperature threshold (ibid.).
It would have been obvious to one of ordinary skill in the art to implement the pulse-width modulation device of Wang into the heater control system of Seitz to regulate the temperature.
Neither Seitz nor Wang disclose a duration of the pulse-width modulated signal being set by the pulse-width modulation device using a lookup table based on the temperature and the predetermined temperature threshold, and control the switch using the pulse-width modulated signal.
However, Meyuchas discloses a pulse-width modulation device (110) that is configured to generate a pulse-width modulated signal (112), a duration of the pulse-width modulated signal being set by the pulse-width modulation device using a lookup table based on the temperature and the predetermined temperature threshold (see para. 26 and Table 1), and control a switch (132) using the pulse-width modulated signal (para. 22). 
It would have been obvious to one of ordinary skill in the art to operate the pulse-width modulated signal of Wang using the lookup table taught by Meyuchas as an effective means of arranging suitable amounts of pulse-width modulated heating. See MPEP § 2144.07, art recognized suitability for an intended purpose.
Claim 18: Seitz discloses the switch comprising an optical (by virtue of optical coupler 283) bidirectional triode thyristor (by definition, a triac 282) that is configured to transition to an operational state when the optical bidirectional triode thyristor detects electromagnetic radiation generated by an electromagnetic radiation source controlled by the controller (described between col. 27, ln. 66 and col. 28, ln. 24).
Claim 19: Seitz discloses the fluid heater comprising a single phase resistive fluid heater (figs. 11–18 and col. 13, ln. 23).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Seitz in view of Wang and Meyuchas as applied to claim 16 above, and further in view of Liang.
Seitz does not disclose, in total, discloses a pump driving circuit that is configured to at least one of pulse-width modulate and phase modulate an alternating current (AC) signal, wherein the modulated AC signal is provided to a pump 20that is configured to regulate a flow rate of fluid within the fluid heater.
However, Seitz nonetheless discloses using pulse width modulation of an AC signal (see col. 30, ln. 66 to col. 31, ln. 24 discussing a “digital power modulator” and an “AC supply”).
Furthermore, Liang discloses a pump driving circuit (para. 66, “pulse width modulation speed control”) that is configured to pulse-width modulate a current signal (necessary and inherent with pulse width modulation), wherein the modulated signal is provided to a pump (32) 20that is configured to regulate a flow rate of fluid within a fluid heater (10, 12).
Therefore, it would have been obvious to one of ordinary skill in the art to add the pump driving circuit of Liang to the heater control system of Seitz to regulate a flow of fluid within the fluid heater.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Seitz in view of Wang and Meyuchas as applied to claim 16 above, and further in view of Gustavsson.
Seitz does not disclose, in total, a plurality of switches and its fluid heater includes a phase characteristic, wherein the number of the plurality of switches corresponds to the phase characteristic. Instead, Seitz uses an eight-phase pulse-width modulation.
However, an arrangement that uses a three phase heating power supply with three switches is well known as an arrangement that conveniently provides equal power to three different heating elements. See, for example, Gustavsson disclosing three-phase conductors, L1, L2, L3 connected to respective thyristors V1, V2, V3 and heaters R1, R2, R3.
Therefore, it would have been obvious to one of ordinary skill in the art to replace the single-phase four-heater arrangement of Seitz with the three phase heater and switch arrangement taught by Gustavsson to conveniently provide equal power to three different heating elements.




Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571)272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761